Order entered May 13, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00242-CV

                       KEITH HARRELL, Appellant

                                     V.

                   JARED S. SMITH, ET AL., Appellees

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 219-06220-2021

                                  ORDER

      Before the Court is appellees’ May 12, 2022 unopposed motion for an

extension of time to file their brief. We GRANT the motion and extend the time

to June 2, 2022.


                                          /s/   CRAIG SMITH
                                                JUSTICE